DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/13/2021 has been entered.
Claims 1-19 are pending.  Claims 1, 11, 12, and 16 have been amended.
The rejection of claims 1-19 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in response to Applicant’s amendments.
The rejection of claims 1, 2, 12, 17, and 19 under 35 U.S.C. 103 as being unpatentable over Lee et al.  (US 2010/0269266) is withdrawn in response to Applicant’s amendments.  Accordingly, the rejection of claims 3-11, 13-16, and 18 under 35 U.S.C. 103 as being unpatentable over combinations of Lee, Jang (US 2011/0214456), Gruner et al.  (US 3,206,267), Xu et al.  (US 2018/0023240), Wanweerakul (US 2012/0255330), Choi et al.  (US 2017/0356115), and Smith et al.  (US 4,307,588).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the drain pump" in line 15.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 12, 13, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al.  (US 2010/0269266) in view of Gruner et al.  (US 3,206,267).

Regarding claim 12, Lee discloses a washing machine comprising: a lower area comparted by a first housing, the first housing having a first tub disposed therein (bottom of 10; note upper open top; 31); an upper area comparted by a second housing, the second housing having a second tub disposed therein (top of 10; 32); a water supply positioned in the second 
Lee does not expressly disclose wherein the second drain pump is disposed in an upper portion of the first housing; or the second drain pump is disposed in the lower area in a space between the first tub and the second tub; however, this is considered to be a mere rearrangement of parts and engineering design choice which has been shown to be obvious to a PHOSITA, so it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to modify Lee such that the second drain pump is disposed in the claimed location, and the results would be predictable.  MPEP 2144.04 (VI) (C) – Rearrangement of Parts.
Lee does not expressly disclose an opening formed in the first housing and the second drain pump is accessible through the opening.
Gruner discloses a laundry machine having a housing (Figures 1-3) with a rear panel (38) with an opening (61) for access to the driving mechanism and which may be closed by a removable cover (62).


Regarding claim 13, Lee, in view of Gruner, is relied upon as applied above and discloses wherein the first housing comprises a side panel which forms a side surface of the first housing and a rear panel which forms a rear surface of the first housing (Lee: Figures 1, 2: 10), and the rear panel of the first housing comprises the opening formed at a position at which the second drain pump is disposed to allow the second drain pump to be accessed from an outside of the first housing (see above; Gruner: 38, 61, 62), but does not expressly disclose wherein the second drain pump is mounted at a top of the side panel or rear panel; however, this is considered to be a mere rearrangement of parts and engineering design choice which has been shown to be obvious to a PHOSITA, so it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to modify Lee such wherein the second drain pump is mounted at a top of the side panel or rear panel, and the results would be predictable.  MPEP 2144.04 (VI) (C) – Rearrangement of Parts.

s 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al.  (US 2010/0269266), in view of Gruner et al.  (US 3,206,267), and further in view of Jang (US 2011/0214456).
Regarding claims 3 and 4, Lee, in view of Gruner, is relied upon as above and results in the second drain pump being accessible through the opening to an outside of the first housing (Gruner: 61, 62); and the first housing further comprises a cover configured to open and close the opening of the first housing (Gruner: 62), but does not expressly disclose wherein the second drain pump comprises an inlet pipe connectable to the connecting hose, and wherein through the opening the inlet pipe is accessible from an outside of the first housing.
Jang discloses a washing machine having a drain pump (100) with a drain case (101) and the drain case having a wash water outlet port (140) connected to a second drain pipe (60).
Because it is known in the art for a pump case to have a port connectable to a pipe, and the results of the modification would be predictable, namely, use of a known means of connecting a pipe to a pump, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have wherein the second drain pump comprises an inlet pipe connectable to the connecting hose, and wherein through the opening the inlet pipe is accessible from an outside of the first housing.
Gruner discloses a laundry machine having a housing (Figures 1-3) with a rear panel (38) with an opening (61) for access to the driving mechanism and which may be closed by a removable cover (62).
Because it is known in the art to provide an opening and an access panel, and the results of the modification would be predictable, namely, providing a means of accessing the internal .

Claims 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al.  (US 2010/0269266), in view of Gruner et al.  (US 3,206,267), and further in view of Xu et al.  (US 2018/0023240).
Regarding claim 5, Lee, in view of Gruner, is relied upon as above, but does not expressly disclose a pump bracket configured to mount the drain pump in the first housing, wherein the pump bracket comprises a pump coupler to which the drain pump is coupleable, and a housing coupler coupleable to the first housing.
Xu discloses a mounting damping device of a drainage pump of a washing machine comprising: a double-head drainage pump having a first pump housing (4) and a second pump housing (9) mounted to a washing machine mounting plate (12) with a strengthened connector (11) and a mounting damping structure (14) therebetween.  In particular, note the structures shown in Figures 1, 4, and 9-11.
Because it is known in the art to mount a pump by providing a mounting plate which couples to a strengthened connector, and the results of the modification would be predictable, namely, use of a known coupling means for a drainage pump that provides damping, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the 
Claims 8-9 are considered to be met by the combination of Lee, in view of Xu, as applied above and which results in: wherein the pump bracket further comprises a vibration elimination member mounted on the housing coupler (Xu: 14; see Figures 12-14), and wherein the vibration elimination member is disposed between the housing coupler and the first housing (Xu: see 12, 14, 1108, 1109, 1110); wherein the vibration elimination member comprises an elastic material (Xu: paragraph 42).

Regarding claim 6, Lee, in view of Gruner, and further in view of Xu, is relied upon as applied above and discloses wherein the first housing comprises a side panel which forms a side surface of the first housing and a rear panel which forms a rear surface of the first housing (Lee: Figures 1, 2: 10), but does not expressly disclose wherein the housing coupler of the pump bracket (Xu: 1108, 1109, 1110) is connectable to a top end of a corner to which the side panel and the rear panel of the first housing are connected; however, this is considered to be a mere rearrangement of parts and engineering design choice which has been shown to be obvious to a PHOSITA, so it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to modify Lee, in view of Gruner, in view of Xu, such that the housing 
Claim 7 is considered to be met by the combination of Lee, in view of Gruner, and further in view of Xu, as applied above and which results in: wherein the first housing further comprises a coupling flange provided at a top end of the side panel or the rear panel (Xu: portion of 12 that couples to 1108, 1109, 1110; see Figure 9), and wherein the pump bracket further comprises a flange through hole provided at the housing coupler and through which the coupling flange passes (Xu: Figures 9-11; through hole at 1106).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al.  (US 2010/0269266), in view of Gruner et al.  (US 3,206,267), in view of Jang (US 2011/0214456), and further in view of Wanweerakul (US 2012/0255330).
Regarding claim 10, Lee, in view of Gruner, is relied upon as above and further discloses a drain hose which guides water pumped by the second drain pump to an outside of the washing machine (Lee: 330); but does not expressly disclose wherein the second drain pump further comprises an outlet pipe connectable to the drain hose, and wherein the first housing comprises a drain bracket passing through the first housing and connectable to the drain hose.
Jang discloses a washing machine having a drain pump (100) with a drain case (101) and the drain case having a wash water outlet port (140) connected to a second drain pipe (60).
Because it is known in the art for a pump case to have a port connectable to a pipe, and the results of the modification would be predictable, namely, use of a known means of 
Wanweerakul discloses a drain hose clip (10) for couple a drain hose (100) to a panel of a housing of a washing appliance (406).
Because it is known in the art for a pump case to have a drain hose bracket as claimed, and the results of the modification would be predictable, namely, use of a known means of connecting a drain hose to a housing, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have wherein the first housing comprises a drain bracket passing through the first housing and connectable to the drain hose.

Claims 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al.  (US 2010/0269266), in view of Gruner et al.  (US 3,206,267), and further in view of Choi et al.  (US 2017/0356115).
Regarding claims 11 and 18, Lee is relied upon as above and further discloses wherein the first tub comprises a first opening for inserting laundry, at a front thereof (Lee: at 11); but does not expressly disclose wherein the second tub comprises a second opening for inserting laundry, at a top thereof; or wherein the washing machine operates as a front-loading washing machine using the first tub and operates as a top-loading washing machine using the second tub.

Because it is known in the art to vertically orient the upper cabinet and tub, and the results of the modification would be predictable, namely, providing the upper tub and cabinet in the vertical orientation, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have wherein the second tub comprises a second opening for inserting laundry, at a top thereof; or wherein the washing machine operates as a front-loading washing machine using the first tub and operates as a top-loading washing machine using the second tub.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al.  (US 2010/0269266), in view of Gruner et al.  (US 3,206,267), and further in view of Smith et al.  (US 4,307,588).
Regarding claim 14, Lee, in view of Gruner, is relied upon as above and further discloses wherein the first housing further comprises a cover configured to open and close the opening (Gruner: 62), but does not expressly disclose a cover coupler to which the cover is coupleable, and wherein the cover comprises a latch configured to be inserted into the cover coupler.
Smith discloses a clothes washing machine in which a removable panel (4) with a button (7) is fixed to the side panels via a key hole (5).
 Because it is known in the art to connect a panel using a button and key hole, and the results of the modification would be predictable, namely, providing a known means of .

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al.  (US 2010/0269266), in view of Gruner et al.  (US 3,206,267), and further in view of Wanweerakul (US 2012/0255330).
Regarding claim 15, Lee, in view of Gruner, is relied upon as above, and further discloses a drain hose (Lee: 330), but does not expressly disclose wherein the first housing further comprises a drain bracket disposed at the side panel or the rear panel and to which the drain hose, which guides water pumped by the second drain pump to the outside of the washing machine, is connectable.
Wanweerakul discloses a drain hose clip (10) for couple a drain hose (100) to a panel of a housing of a washing appliance (406).
Because it is known in the art for a pump case to have a drain hose bracket as claimed, and the results of the modification would be predictable, namely, use of a known means of connecting a drain hose to a housing, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have wherein the first housing further comprises a drain bracket disposed at the side panel or the rear panel and to which the drain hose, which guides water pumped by the second drain pump to the outside of the washing machine, is connectable.

16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al.  (US 2010/0269266), in view of Gruner et al.  (US 3,206,267), and further in view of Xu et al.  (US 2018/0023240).
Regarding claim 16, Lee discloses a washing machine comprising: a first housing in which a first tub is disposed, the first housing having an open top (bottom of 10; note upper open top; 31); a second housing in which a second tub is disposed, the second housing having an open bottom (top of 10; 32); a water supply positioned in the second housing and configured to supply water to the first tub and the second tub (branch between 101, 102, and 110); a fixing bracket configured to couple the first housing to the second housing (the unlabeled partition element between the upper and lower sections of the body at a height approximately midway between the tubs 31 and 32); a drain pump positioned in a space between the first tub and the second tub and configured to drain water stored in the second tub to an outside of the second housing (322) through a connecting hose, the connecting hose connecting the second tub to the drain pump (312).
Lee does not expressly disclose an opening formed in the first housing, and the drain pump is accessible through the opening.
Gruner discloses a laundry machine having a housing (Figures 1-3) with a rear panel (38) with an opening (61) for access to the driving mechanism and which may be closed by a removable cover (62).
Because it is known in the art to provide an rear panel opening and a removable cover, and the results of the modification would be predictable, namely, providing a means of accessing the internal machinery of the laundry machine for servicing, it would have been 
Lee does not expressly disclose a pump bracket configured to connect the drain pump to the first housing or the second housing; wherein at least part of the pump bracket is disposed between the first housing and the second housing.
Xu discloses a mounting damping device of a drainage pump of a washing machine comprising: a double-head drainage pump having a first pump housing (4) and a second pump housing (9) mounted to a washing machine mounting plate (12) with a strengthened connector (11) and a mounting damping structure (14) therebetween.  In particular, note the structures shown in Figures 1, 4, and 9-11.
Because it is known in the art to mount a pump by providing a bracket, and the results of the modification would be predictable, namely, use of a known coupling means for a drainage pump, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have a pump bracket configured to connect the drain pump to the first housing or the second housing; wherein at least part of the pump bracket is disposed between the first housing and the second housing.  It is noted that since the pump of Lee is between the first and second housing (Lee: upper and lower portions of 10), the pump bracket of modified Lee is also, broadly and reasonably, between the first and second housing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G CORMIER whose telephone number is (571)270-7386.  The examiner can normally be reached on M-F: 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.













DAVID G. CORMIER
Examiner
Art Unit 1711



/DAVID G CORMIER/             Primary Examiner, Art Unit 1711